Citation Nr: 1210340	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  04-38 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for limitation of motion, lumbar spine, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals, left ankle injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial higher rating for hemorrhoids, evaluated as noncompensable prior to November 14, 2008, and 10 percent disabling from November 14, 2008.  

4.  Entitlement to service connection for chronic upper respiratory disability, including sinusitis and allergic rhinitis.  

5.  Entitlement to service connection for bilateral knee disability. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle disability. 

7.  Entitlement to service connection for right ankle disability.  

8.  Entitlement to service connection for tensor fasciitis of the right leg, claimed as right leg numbness.

9.  Entitlement to service connection for left sacroiliitis, claimed as left leg numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service ending with his retirement in March 1981.
 
The issues of entitlement to increased ratings for low back and left ankle disabilities and entitlement to service connection for bilateral knees and chronic upper respiratory disability comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.  

The issue of entitlement to an initial higher rating for hemorrhoids comes before the Board on appeal from a July 2003 rating decision by the RO, which granted service connection for hemorrhoids and assigned a noncompensable rating.  A notice of disagreement was received in January 2004, a statement of the case was issued in September 2004, and a substantive appeal was received in November 2004.  

By rating decision in February 2010, the RO increased the disability rating for the Veteran's hemorrhoids to 10 percent, effective November 14, 2008.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

With respect to the issues above, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in November 2011.  A copy of the hearing transcript has been associated with the claims file.  At the Board hearing, additional VA treatment records were associated with the claims file along with a waiver of RO consideration of such records. 

The issues pertaining to the right ankle disability come before the Board on appeal from a March 2010 rating decision by the RO.  A notice of disagreement was received that same month, a statement of the case was issued in August 2010, and a substantive appeal was received in December 2010.  In his substantive appeal, the Veteran did not indicate that he wanted a Board hearing with respect to this issue.    

The issue of entitlement to service connection for erectile dysfunction was also on appeal from the July 2003 rating decision.  However, the February 2010 rating decision also granted service connection this disability.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

Further, the issue of an increased rating for hypertension was also on appeal from a January 2003 rating decision and a statement of the case was issued in June 2005.  However, the Veteran failed to file a substantive appeal.  As such, this issue is also no longer in appellate status.  

The medical evidence shows that although the Veteran raised a claim of entitlement for service connection for sinusitis specifically, there is evidence that he may also have allergic rhinitis.  The U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Given that these are both considered upper respiratory disorders that can be manifested by the same symptoms, the Board has recharacterized the issue on appeal as set forth on the front page of this decision to encompass all chronic upper respiratory disabilities. 

The issue of entitlement to service connection for right foot neuroma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chronic upper respiratory disability, bilateral knee disability, right ankle disability, tensor fasciitis of the right leg and left sacroiliitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected limitation of motion, lumbar spine, is manifested by subjective complaints of pain and objective findings of limitation of motion, but not forward flexion limited to 30 degrees or less; ankylosis; or incapacitating episodes of at least four weeks over the past 12 months.  
  
2.  The Veteran's service-connected residuals, left ankle injury is not productive of marked limitation of motion or ankylosis.

3.  Throughout the course of the appeal, the Veteran's service-connected hemorrhoids have been thrombotic; but there are no objecting findings of persistent bleeding with anemia or fissures.  

4.  Service connection for a right ankle disability was denied in a July 2003 rating decision; the Veteran appealed this decision and the RO issued a statement of the case in September 2004, however, the Veteran failed to file a substantive appeal with respect to this issue.  

5.  Certain evidence received since the July 2003 rating decision in connection with the right ankle disability claim is not cumulative or redundant of evidence of record in July 2003 and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected limitation of motion, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals, left ankle injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for a 10 percent disability evaluation, but no higher, for the Veteran's service-connected hemorrhoids have been met, effective February 10, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.114, Diagnostic Code 7336 (2011).

4.  The July 2003 rating decision, which denied entitlement to service connection for a right ankle disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
5.  New and material evidence has been received since the July 2003 rating decision denying service connection for a right ankle disability and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issues of sinusitis, bilateral knee disability and right ankle disability, the matter of compliance with the VCAA and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  

Duty to Notify

The record shows that in March 2003, March 2005, March 2006 and February 2008  VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the rating decisions on appeal.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notices also provided information of the types of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

The Board notes that since the issue of entitlement to assignment of a higher initial rating for hemorrhoids is a downstream issue from that of service connection (for which a VCAA letter was duly sent in March 2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

However, although the RO sent notice to the Veteran in June 2009 with respect to his low back claim in compliance with Vazquez, the Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the VCAA letters in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private and VA  treatment records and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in June 2003, March 2008, November 2008 and May 2010.  The examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that another VA examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Increased Rating Issues

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, as with the issues of increased ratings for the lumbar spine and left ankle, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, as with the issue of an initial increased rating for hemorrhoids, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Limitation of Motion, Lumbar Spine

The Veteran is seeking an increased rating for his limitation of motion of the lumbar spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran filed his current claim for an increased rating in December 2004.  The Veteran was afforded a VA examination in March 2008.  The claims file and VA medical records were reviewed.  The Veteran reported constant low back pain, which had been getting progressively worse.  Location of the pain was mid to lower spine area, with distribution to both legs.  The pain was a combination of a dull ache with sharp and shooting type.  The intensity of the pain was 8 out of 10.  He took medications every six hours, which helped to some extent.  The Veteran denied side effects to the medication.  He also denied flare-ups as his pain was constant.  The pain was aggravated with bending and prolonged sitting.  The Veteran denied weight loss, fever as well as bladder or bowel impairment.  He walked unaided and did not use any assistive devices.  He also did not use a back brace.  He denied having any physician prescribed bed rest over the last 12 months.  However, he did visit the emergency room on one occasion in the last 12 months for back pain.  The Veteran was a counselor at the local Veterans Center.  He was completely independent in his activities of daily living, transfer and ambulation.  He drove, but after about an hour, his back usually hurt.  

On physical examination, the Veteran's gait was limping.  He could not walk on toes and heels.  He did not perform tandem walking.  He had flat lumbar lordosis.  There was no tenderness, muscle spasm or weakness.  Range of motion was 50 degrees flexion, with pain and discomfort at endpoint; 15 degrees extension with pain and discomfort at endpoint; 25 degrees right and left lateral flexion with pain and discomfort at endpoint; and 25 degrees right and left lateral rotation with pain and discomfort at endpoint.  Repetitive range of motion did not change findings.  The Veteran had objective evidence of painful motion without spasm, weakness and tenderness.  Sensory was intact to pain, light touch, vibration and position in the lower extremities.  Ankle and knee jerks were 2+ bilaterally and equal.  Muscle strength was 5/5 with normal tone, bulk, dexterity and coordination to both of his lower extremities.  Straight leg raising was negative on both sides.  The examiner indicated that it would be pure speculation to state whether there would be pain, weakness, incoordination, lack of endurance of change in range of motion with flare-ups.  X-rays of the lumbar spine revealed mild scoliosis and upper lumbar straightening.  The impression was stable curvature abnormalities and degenerative changes.  The diagnosis was degenerative joint disease of the lumbosacral spine.  

The Veteran was afforded another VA examination in May 2010.  The claims file was reviewed.  The Veteran reported sharp pains lasting 15 minutes that were jabbing and later became dull pains.  The frequency was once a day to three times a week.  There was no history of falls, but the Veteran thought he would fall.  The pain radiated to the right leg to the foot and the back of the leg had numbness daily.  There was a sharp, dull ache three to four times a day and the leg would go to sleep while sitting in a chair.  Bladder and bowel control were good.  His condition had become progressively worse.  There was no numbness, paresthesias, leg/foot weakness or unsteadiness.  It was noted that the Veteran's erectile dysfunction was not related to his back problems.  The Veteran reported a history of decreased motion and pain that was daily, moderate and constant that radiated to the right foot.  There was no fatigue, stiffness, weakness or spasms.  The Veteran indicated that there were no flare-ups and he had not had any incapacitating episodes.  He did not use any devices or aids.  His limitations were that he could only walk for 200 yards.  

On physical examination, posture and head position were normal.  The spine was symmetrical in appearance and the Veteran's gait was normal.  There were no abnormal spinal curvatures, except lumbar flattening.  The examiner found no spasm, atrophy, guarding, tenderness or weakness, but observed pain with motion.  Motor and sensory examinations were normal.  Reflexes were normal, except knee jerk and ankle jerk were 1+ on both sides.  Bladder and bowel control were normal.  Range of motion was 65 degrees flexion, 15 degrees extension, 20 degrees right and left lateral flexion; and 30 degrees right and left lateral rotation.  There was no objective evidence of pain on active motion or following repetitive motion.  There was no additional limitations after three repetitions.  An x-ray showed minimal degenerative changes of the lumbar spine.  An MRI showed no evidence of disc herniation; and relatively small caliber spinal canal at L3 and L4, a normal variant.  It was also observed that a June 2010 EMG was negative for radiculopathy of the right lower extremity.  The Veteran worked full time as a counselor and there were no significant effects on his occupation and no effects on his daily activities.  He indicated that he had missed two to three weeks of work over the past year due to doctors' visits.  

As the Veteran complained of pain radiating into his right lower extremity, a VA examination of the peripheral nerves was done in June 2010.  Sensory function test of the extremities was normal.  Reflex test was the same as the May 2010 examination.  No other abnormalities were observed.  Again, the contemporaneous EMG/Nerve Conduction Study was negative for L5-S1 radiculopathy of the right lower extremity.  As the study was negative, no further diagnosis was given.  

Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  

Follow up VA treatment records continued to show complaints of low back pain as well as cramping pains up and down the right leg.  However, these records do not provide any further information for rating purposes.  
  
At the Board hearing, the Veteran indicated that he had low back pain as well as problems with motions when he had flare-ups that lasted about three months.  He would have trouble brushing his teeth and indicated that he just had to go to bed.  However, he indicated that it was not physician prescribed bed rest.  He also reported that he had muscle spasms during flare-ups and pain radiating down his right leg.  He also experienced numbness and tingling.     

Based on the medical evidence of record, the Board finds that when applying the  general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent.  There has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The March 2008 VA examination found forward flexion to 50 degrees and the most recent VA examination documented forward flexion to 65 degrees.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  In fact, both VA examinations found no additional limitation following repetitive use.  

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no medical evidence showing that the veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  Again, both VA examinations clearly stated that there had been no incapacitation over the past 12 months.  Even considering the Veteran's report at the most recent VA examination that he missed approximately two to three weeks of work for doctors' visits, this amount of time would still not meet the criteria for a higher  rating.   

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability.  The Board recognizes that the Veteran has complained of radiation to the right leg.   However, the VA peripheral nerves examination did not find any neurological defect in either lower extremity related to the Veteran's back disability.  Importantly, sensory testing was normal and an EMG was negative for findings of right lower extremity radiculopathy.  Importantly, the Veteran is not competent to diagnose a neurological abnormality and associate it with his back disability as medical expertise and testing is required.  Thus, his assertions are outweighed by the objective medical findings.  Further, the VA examinations of the spine clearly provided that there were no associated bowel or bladder impairment.  Thus, the Board finds that a separate rating is not warranted for neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board has carefully reviewed and considered the Veteran's statements, including his hearing testimony, regarding the severity of his low back disability.    The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, a preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected limitation of motion of the lumbar spine.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Residuals, Left Ankle Injury

The Veteran is also seeking a rating in excess of 10 percent for his service-connected left ankle disability, which has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Code 5271.  Under Diagnostic Code 5271, which applies to limitation of motion of the ankle, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion.  Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher evaluation for an ankle is Diagnostic Code 5270.  This regulatory provision requires ankylosis of the ankle.  A 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between 0 degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  

The Veteran filed his current claim for a higher rating in December 2004.  At the March 2008 VA examination, the Veteran reported pain with the intensity of 6 out of 10.  He also reported weakness, swelling and occasional stiffness.  He denied heat and redness.  Again, he took pain medications with no side effects.  He claimed that he experienced flare-ups on a daily basis, especially after walking 10 to 20 minutes.  His flare-ups lasted about 45 minutes and were relieved with rest and foot elevation.  He denied using assistive devices.  He also denied dislocation or recurrent subluxation.  His disability interfered with walking and squatting.  On physical examination, the Veteran walked with a limping gait.  He had mild tenderness of both medial and lateral joint line without edema or effusion.  There was no deformity.  Distal pulses were palpable and condition was intact.  Range of motion was zero to 10 degrees dorsiflexion with discomfort at endpoints and zero to 35 degrees plantar flexion with discomfort at endpoints.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia-fibula.  Repetitive range of motion did not change findings.  There was no evidence of callosities, skin breakdown or unusual shoe wear pattern.  X-rays revealed no acute fracture or dislocation.  Degenerative changes appeared minimal.  The impression was grossly unremarkable for Veteran's age.  The diagnosis was minimal degenerative changes of the left ankle joint.  

At the May 2010 VA examination, the Veteran reported pain on standing 20 minutes, off and on.  He walked very little, but jumped on the trampoline 30 minutes a day.  His condition had become progressively worse.  While he complained of pain, there was no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed, inflammation, effusion, locking episodes or episodes of dislocation or subluxation.  Standing limitation was for 15 to 30 minutes and walking limitation was 200 yards.  There were no incapacitating episodes.  On physical examination, the Veteran's gait was normal.  There was pain on movement.  Range of motion was zero to 12 degrees dorsiflexion and zero to 25 degrees plantar  flexion.  While there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions.  There was also no joint ankylosis.  X-ray findings showed no significant degenerative changes.  The Veteran was still employed full time.  He had missed two to three weeks of work over the past year visiting doctors.       

Given that the claims file was reviewed by the examiners and both examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  

VA treatment records have also been reviewed, but do not provide any objective findings for rating purposes.

At the Board hearing, the Veteran testified that he did not use assistive devices, although maybe he should.  He also reported periodic pain and having to rest.  He also indicated that he was able to perform his job and activities of daily living.  

After reviewing the overall evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left ankle disability is not warranted.  There is no persuasive evidence of marked limitation of motion of the ankle so as to warrant a 20 percent rating under Diagnostic Code 5271.  At the March 2008 VA examination, dorsiflexion was limited to 10 degrees and plantar flexion was to 35 degrees.  Further, the most recent VA examination documented that dorsiflexion was limited to 12 degrees and plantar flexion was to 25 degrees.  Comparing these ranges of motion to the normal ranges of motion, it appears that at its most restrictive, the Veteran's dorsiflexion is limited to half of what is considered normal range of motion and plantar flexion has been more than half.  The Board views this as falling within the realm of overall moderate limitation of motion, not marked limitation of motion.  Moreover, a higher rating is not warranted under Diagnostic Code 5270 as there is no clinical evidence demonstrating the presence of any ankylosis of the ankle.   

Further, a higher compensation is not warranted under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the most recent VA examination, the examiner found no additional loss of function on repetitive motions.    

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left ankle.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Thus, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected residuals, left ankle injury.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Hemorrhoids

The Veteran is also seeking a higher rating for his hemorrhoids, which have been evaluated pursuant to Diagnostic Code 7336.  A noncompensable rating is assigned if the hemorrhoids are mild or moderate.  To be entitled to the next-higher 10 percent rating, the evidence must show hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted if persistent bleeding is present and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

VA treatment records showed that in March 2003, the Veteran complained of recurrent hemorrhoids.  

The Veteran was afforded a VA examination in June 2003.  The Veteran reported hemorrhoids that were itchy and painful during flare-ups.  He also indicated that they occasionally push out.  He used over-the-counter creams or ointments.  The examiner indicated that the impression he got was that the Veteran's hemorrhoids were not a significant or frequent problem.  On examination, there were no external hemorrhoids.  

Nevertheless, a September 2003 VA treatment record showed that the Veteran complained of hemorrhoids.  Follow up VA records showed that in July 2004, an x-ray of the abdomen was done because the Veteran was positive for rectal bleeding.  However, the examination was terminated and findings were incomplete.  An August 2004 biopsy report showed that the Veteran had an abnormal barium enema, external hemorrhoids and diverticulosis.  Again, in September 2004, the Veteran complained of hemorrhoids and requested that his internal thrombosed hemorrhoids be added to his problem list because he had chronic problems.  The assessment was internal thrombosed hemorrhoids, August 3, 2004.  A December 2004 record showed an assessment of hemorrhoids with rectal bleeding.  A hemorrhoidectomy or laser surgery was recommended.  Follow up treatment records continued to show an assessment of internal thrombosed hemorrhoids.  A September 2008 record showed an assessment of internal hemorrhoids without mention of complication.  

The Veteran was afforded another VA examination in March 2008.  The claims file was reviewed.  The Veteran reported anal itching and pain sometimes.  He denied diarrhea, tenesmus, swelling, perianal discharge and fecal incontinence.  The Veteran reported hemorrhoids that bled daily, but only a little amount.  He denied thrombosis or infection.  The Veteran used preparation H suppositories that helped the itching.  He used toilet paper inside his underwear to protect his pants from occasional hemorrhoidal bleeding.  He denied needing a diaper.  He also reported no surgeries or hospitalizations for his hemorrhoids.  On examination, there was external hernia at 6 o'clock position that was thrombosed, but there was no evidence of infection or bleeding.  The diagnosis was hemorrhoids.  

The Veteran was afforded another VA examination on November 14, 2008 with respect to his prostatitis.  However, on examination, an external hemorrhoid at the 6 o'clock position that was thrombosed was again found.  However, there was no evidence of infection or bleeding.   

Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  
 
In statements of record and at the Board hearing, the Veteran reported daily consistent bleeding, itching and pain.  However, at the Board hearing, he expressly denied having any fissures.

The Board must determine whether a compensable rating is warranted prior to November 14, 2008, and whether a rating in excess of 10 percent is warranted from November 14, 2008.  Initially, the Board finds that a 10 percent rating is warranted for the Veteran's hemorrhoids throughout the course of the appeal.  VA treatment records showed recurrent thrombosed hemorrhoids in 2003.  Further, the Veteran has consistently reported bleeding, itching and pain due to his hemorrhoids.  Thus, the Board finds that the Veteran's disability picture more nearly approximate a 10 percent rating prior to November 14, 2008.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted, effective the date of the original claim, February 10, 2003.  See 38 U.S.C.A. § 5107(b); Fenderson.  

Nevertheless, the Board finds that the medical evidence of record does not show hemorrhoid manifestations of the type described in the criteria for a 20 percent disability rating.  Although the Veteran has reported persistent bleeding, there has been no objective finding of anemia or fissures as set forth in the criteria for a higher rating.  The Board notes that the rating criteria under this code is conjunctive  as it uses the word "and," which means that all the criteria must be met to award a rating.  See Melson v. Derwinski, 1 Vet.App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  The Veteran himself claimed that had no knowledge of any fissures.  Thus, the preponderance of the evidence is against finding that a rating in excess of 10 percent is warranted for hemorrhoids.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hemorrhoids.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  When applying the case law discussed above, the Board must find that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Importantly, the Board considered the Veteran's statements when awarding the current 10 percent rating back to the date of claim.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In sum, an initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected hemorrhoids, effective February 10, 2003.  

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  

III.  New and Material Evidence for Right Ankle Disability

The present appeal also involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ankle disability.  The RO denied service connection for right ankle disability in the  July 2003 rating decision because there was no evidence that it was secondary to the Veteran's left ankle disability or directly related to service.  The Veteran appealed this determination in a January 2004 notice of disagreement.  The RO issued a statement of the case in September 2004.  While the Veteran submitted a substantive appeal within 60 days with respect to other unrelated issues, he did not indicated that he wished to continue his appeal with respect to this issue.  Under the circumstances, the Board must find that the July 2003 rating decision is final with respect to this issue.  38 U.S.C.A. § 7105 (c).  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Prior to the July 2003 rating decision, the claims file included service treatment records, post service treatment records and a June 2003 VA examination.  The VA examiner determined that the Veteran's right ankle condition was not secondary to his left ankle condition because he had no significant sequelae from the left ankle disability.
    
Since the July 2003 rating decision, additional evidence has become part of the record, including additional post service treatment records and statements from the Veteran.  Importantly, in his statements, the Veteran appears to indicate that his left ankle disability aggravates his right ankle condition because he has to favor his right ankle.  The prior June 2003 VA examination did not address whether the Veteran's right ankle disability was aggravated by his left ankle disability.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  

Further, in Shade v. Shinseki, 24 Vet.App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Therefore, given the Veteran's statements indicating possible aggravation and in accordance with Shade, the Board finds that the additional evidence submitted since the July 2003 rating  decision is new and material.  The evidence is not redundant of evidence already in the record in July 2003, and the evidence relates to the unestablished fact of whether the Veteran has a right ankle disability secondary to his left ankle disability.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a right ankle disability is reopened.  38 U.S.C.A. § 5108.


ORDER

A rating in excess of 20 percent for limitation of motion, lumbar spine, is not warranted.  Further, a rating in excess of 10 percent for residuals, left ankle injury, is not warranted.  To that extent, the appeal is denied.  

A rating of 10 percent, but no higher, for hemorrhoids, is warranted, effective February 10, 2003.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  

New and material evidence has been received to reopen a claim for entitlement to service connection for right ankle disability.  To that extent the appeal is granted, subject to the Remand instructions below. 


REMAND

The Veteran is also seeking entitlement to service connection for a chronic upper respiratory disability, including sinusitis and allergic rhinitis.  On numerous occasions, service treatment records showed treatment for various upper respiratory infections.  Current VA treatment records showed assessments of chronic sinusitis and allergic rhinitis.  At the Board hearing, the Veteran testified that he experienced the same symptoms in service that he currently exhibited, but was not diagnosed until he sought treatment at the VA.  Importantly, again, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Veteran has not been afforded a VA examination with respect to this issue.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature, extent and etiology of any current chronic respiratory disability.  See 38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).    

Further, the Veteran has asserted that his bilateral knee and right ankle disabilities are secondary to his service-connected back and left ankle disabilities.  Significantly, there are VA treatment records ,which indicate that the Veteran walked with an abnormal gait.  Although the Veteran was afforded a VA examination in June 2003, which determined that knee problems and right ankle problems were not secondary to his left ankle disability, the examiner failed to address whether these disabilities were proximately due to or aggravated by his service-connected low back disability, as well as whether they were aggravated by his left ankle disability.  Thus, the Veteran should be afforded another VA examination to address whether the Veteran's bilateral knee and right ankle disabilities are proximately due to or aggravated by his service-connected back and left ankle disabilities pursuant to 38 C.F.R. § 3.110.  The Board notes that when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, the examination should also address whether any disabilities are directly related to service.  
 
In an August 2010 rating decision, the RO denied service connection for tensor fasciitis of the right leg, claimed as right leg numbness, and left sacroiliitis, claimed as left leg numbness.  In December 2010, the Veteran submitted a notice of disagreement pursuant to 38 C.F.R. § 20.201 and the RO has not issued a statement of the case.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet.App. 238 (1999).

Further, the Veteran has consistently reported that he continued to receive treatment for his disabilities after his retirement at Womack Army Hospital, Fort Bragg, North Carolina.  While it appears that the RO requested certain records from Womack Army Hospital in May 2002, the request was limited to records pertaining to the Veteran's prostate condition and high blood pressure.  It does not appear that the RO has requested all of the Veteran's records.  Thus, in light of the need to remand for other matters, the RO should take all appropriate steps, including contacting Womack Army Hospital and the National Personnel Records Center (NPRC), as well as any other possible repository, to obtain these records.  

Lastly, at the Board hearing, the Veteran appeared to indicate that he sought treatment at the VA shortly after his retirement from service.  However, with the exception of x-ray reports, the claims file does not appear to include treatment records prior to June 1998.  Further, it appears that the Veteran has received continuous medical treatment at the VA and the most recent treatment records are from February 2011.  As VA medical records are constructively of record and must be obtained, the RO should associate VA treatment records prior to June 1998 and from February 2011 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to associate all VA treatment records prior to June 1998 and from February 2011 to the present with the Veteran's record.

2.  Appropriate action should be taken to obtain any post service treatment records from Womack Army Hospital for the Veteran, including contacting Womack Army Hospital and the NPRC, as well as any other appropriate records repository.  All attempts to obtain these records should be clearly documented in the claims file. 
   
3.  The RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2011), to include furnishing the Veteran and his representative with an appropriate statement of the case with respect to the issues of entitlement to service connection for right leg tensor fasciitis, claimed as right leg numbness, and left sacroiliitis, claimed as left leg numbness.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any chronic upper respiratory disability, to include sinusitis and allergic rhinitis, and to offer an opinion as to whether this condition is related to his active military service.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should offer an opinion as to whether any diagnosed respiratory disability is at least as likely as not (a 50% or higher degree of probability) due to service.  The examiner should specifically address the Veteran's service treatment records documenting instances of upper respiratory infections as well as the Veteran's assertions that his symptoms have continued since service.  The examination report should include a complete rationale for all opinions expressed.  

5.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any current bilateral knee and right ankle disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all disabilities of the knees and right ankle.  Thereafter, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any bilateral knee and right ankle disabilities are directly related to service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any bilateral knee and right ankle disabilities are proximately due to, or caused by, the Veteran's service-connected back and left ankle disabilities?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any bilateral knee and right ankle disabilities have been aggravated by the Veteran's service-connected back and left ankle disabilities?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.

6.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

7.  Thereafter, the RO should review the expanded record and adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


